DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 5-21 are pending with claims 9-20 withdrawn as drawn to a non-elected invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 and 3/15/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Murphy on 4/1/2021.

The application has been amended as follows: 
Claims 9-20 are canceled.

Allowable Subject Matter
Claims 1, 5-8, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: please see the interview summary mailed 4/1/2021 and the attached interview summary for a discussion of the Examiner’s Amendment to the claims. As was noted in the previous summary, the amendment to the claims overcomes the set of previous prior art rejections. 
However, an additional potentially pertinent reference was discovered after the claims were amended which will be discussed now as to differentiate it from the claimed invention.
 Kurtz, Jr. (US Patent No. 7,032,278) discloses a similar method as is claimed with fasteners being exposed by a compression step, but this reference can be clearly differentiated from claims 1 and 21 in that the “at least one mechanical interlocking element is completely hidden in the fibre fabric layer” limitation as required in both claims 1 and 21 is not disclosed by Kurtz.  
As is illustrated in Kurtz, e.g., Figs. 3-8, the fasteners are arranged similarly as in the claimed invention, but they are not “completely hidden” because of exposed areas (12) within the structure that are always exposed and never “completely hidden” within a layer as required by claims 1 and 21. Furthermore, it would not have been obvious to have included such a limitation, from Kurtz or any other cited reference, without the benefit of impermissible hindsight reconstruction.
Claims 5-8 are allowed at least by virtue of their dependence upon an allowed independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D. GRAHAM/
Examiner
Art Unit 1742


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742